         Case 1:19-cv-08657-AJN Document 19 Filed 11/18/19 Page 1 of 3




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com

[Proposed] Lead Counsel for Lead Plaintiff and Class

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 ROBERT STIRLING, Individually and On
 Behalf of All Others Similarly Situated,           CASE No.: 1:19-cv-08647-JPO

               Plaintiff,                           NOTICE OF MOTION OF JINJIN
                                                    CHAI TO: (1) APPOINT LEAD
               v.                                   PLAINTIFF; AND (2) APPROVE
                                                    LEAD PLAINTIFF’S SELECTION
OLLIE’S BARGAIN OUTLET HOLDINGS,                    OF COUNSEL
INC., MARK BUTLER, JAY STASZ, and
JOHN SWYGERT,
                                                    CLASS ACTION
              Defendants.



       PLEASE TAKE NOTICE that pursuant to Section 21D of the Securities Exchange Act

of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act

of 1995 (the “PSLRA”), Plaintiff Jinjin Chai (“Movant”) hereby moves this Court, the

Honorable J. Paul Oetken, United States District Court Judge, on a date and at a time to be

designated by the Court, for an order:

               (a)     appointing Movant to serve as Lead Plaintiff in this action; and

               (b)     approving Movant’s selection of The Rosen Law Firm, P.A. as Lead

       Counsel for the litigation.




                                                1
          Case 1:19-cv-08657-AJN Document 19 Filed 11/18/19 Page 2 of 3




       In support of this Motion, Movant submits: (i) the Memorandum of Law dated November

18, 2019 (and exhibits); and (ii) a [Proposed] Appointing Lead Plaintiff, and Approving Lead

Plaintiff’s Selection of Counsel.



Dated: November 18, 2019                  Respectfully submitted,

                                          THE ROSEN LAW FIRM, P.A.

                                          /s/ Phillip Kim
                                          Phillip Kim, Esq. (PK 9384)
                                          Laurence M. Rosen, Esq. (LR 5733)
                                          275 Madison Avenue, 40th Floor
                                          New York, New York 10016
                                          Telephone: (212) 686-1060
                                          Fax: (212) 202-3827
                                          Email: pkim@rosenlegal.com
                                          Email: lrosen@rosenlegal.com

                                          [Proposed] Lead Counsel for Lead Plaintiff
                                          and Class




                                             2
         Case 1:19-cv-08657-AJN Document 19 Filed 11/18/19 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that on November 18, 2019, a true and correct copy of the foregoing
document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                  /s/Phillip Kim




                                            3
